UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended December 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33034 BMB MUNAI, INC. (Exact name of registrant as specified in its charter) Nevada 30-0233726 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 324 South 400 West, Suite 250 Salt Lake City, Utah (Address of principal executive offices) (Zip Code) (801) 355-2227 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. þ Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) ¨ Yes þ No As of February 11, 2014, the registrant had 55,787,554 shares of common stock, par value $0.001, issued and outstanding. BMB MUNAI, INC. FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page Item 1. Unaudited Condensed Financial Statements Condensed Balance Sheets as ofDecember 31, 2013 and March 31, 2013 3 Condensed Statements of Operations for the Three and Nine Months Ended December 31, 2013 and 2012 4 Condensed Statements of Cash Flows for the Nine Months Ended December 31, 2013 and 2012 5 Notes to Condensed Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 10 Item 3.Qualitative and Quantitative Disclosures About Market Risk 15 Item 4.Controls and Procedures 15 PART II — OTHER INFORMATION Item 1A.Risk Factors 15 Item 6.Exhibits 16 Signatures 17 2 PART I - FINANCIAL INFORMATION Item 1 - Unaudited Condensed Financial Statements BMB MUNAI, INC. CONDENSED BALANCE SHEETS Notes December 31, 2013 March 31, 2013 ASSETS CURRENT ASSETS Cash and cash equivalents 3 $ 10,463,531 Total current assets LONG TERM ASSETS Other fixed assets, net Total long term assets TOTAL ASSETS $ 10,561,887 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ 373,202 Taxes payable, accrued liabilities and other payables - Deferred distribution payments 4 Total current liabilities SHAREHOLDERS’ EQUITY Preferred stock - $0.001 par value; 20,000,000 shares authorized; no shares issued or outstanding - - Common stock - $0.001 par value; 500,000,000 shares authorized; 55,787,554 and 55,787,554 shares outstanding, respectively Additional paid in capital Accumulated deficit Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 10,561,887 The accompanying notes are an integral part of these unaudited condensed financial statements. 3 BMB MUNAI, INC. CONDENSED STATEMENTS OF OPERATIONS Three months ended December 31, Nine months ended December 31, Notes (unaudited) (unaudited) (unaudited) (unaudited) REVENUES $- $- $- $- COSTS AND OPERATING EXPENSES General and administrative Amortization and depreciation Total costs and operating expenses LOSS FROM OPERATIONS OTHER INCOME Foreign exchange gain, net - - - 31 Interest income 58 Other income, net - - - Total other income 58 NET LOSS $ (389,520) $ (781,394) $ (1,536,733) $ (2,566,476) BASIC AND DILUTED NET LOSS PER COMMON SHARE 5 $ (0.01) $ (0.05) The accompanying notes are an integral part of these unaudited condensed financial statements. 4 BMB MUNAI, INC. CONDENSED STATEMENTS OF CASH FLOWS Nine months ended December 31, Notes (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ $ Adjustments to reconcile net income to net cash providedby operating activities: Depreciation and amortization Provision expense for notes receivable - Changes in operating assets and liabilities Decrease in prepaid expenses and other assets - Decrease in accounts payable Decrease in taxes payables and accrued liabilities Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Net cash provided by investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES: Cash distribution 4 Net cash used in financing activities NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS at beginning of period CASH AND CASH EQUIVALENTS at end of period $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 5 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2013 NOTE 1 – DESCRIPTION OF BUSINESS BMB Munai, Inc., (the “Company” or “BMB Munai”) is a Nevada corporation that originally incorporated in the State of Utah in 1981. From 2003 to 2011 the Company’s business activities focused on oil and natural gas exploration and production in the Republic of Kazakhstan (also referred to herein as the “ROK” or “Kazakhstan”) through its wholly-owned subsidiary Emir Oil LLP. On September 19, 2011 the Company completed the sale of all of its interests in Emir Oil (the “Sale”). Since September 2011 the Company’s principal business operations have been focused on satisfying its post-closing undertakings in connection with the Sale, which were completed in September 2012, winding down its operations in Kazakhstan and exploring opportunities to exploit the expertise of the Company’s management staff and return value to the Company’s stockholders. The Company does not anticipate generating revenue until such time as it is able to identify and exploit new business opportunities. No assurance can be given that the Company will be able to identify or exploit any new business opportunity, or that the Company will have the funds then available to it that will enable it to seek to take advantage of any such opportunity. These factors raise substantial doubt about the Company’s ability to continue as a going concern. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Going concern As a result of the Sale, the Company has no subsidiaries and no continuing operations that generate positive cash flow, which raises substantial doubt about its ability to continue as a going concern. Subsequent event The Company’s management has evaluated subsequent events through the date the financial statements were issued and has found no subsequent events to report. Use of estimates The preparation of unaudited condensed financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the unaudited condensed financial statements and revenues and expenses during the reporting period. Accordingly, actual results could differ from those estimates and affect the results reported in these unaudited condensed financial statements. 6 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2013 Concentration of credit risk Financial instruments that potentially subject the Company to a concentration of credit risk consist principally of cash. The Company places its cash with high credit quality financial institutions. Functional currency The Company makes its principal investing and financing transactions in U.S. Dollars and the U.S. Dollar is therefore its functional currency. Foreign currency translation Transactions denominated in foreign currencies are reported at the rates of exchange prevailing at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies are translated to U.S. Dollars at the rates of exchange prevailing at the balance sheet dates. Any gains or losses arising from a change in exchange rates subsequent to the date of the transaction are included as an exchange gain or loss in the unaudited condensed statements of operations. Cash and cash equivalents The Company considers all demand deposits, money market accounts and marketable securities purchased with an original maturity of three months or less to be cash and cash equivalents. The fair value of cash and cash equivalents approximates their carrying amounts due to their short-term maturity. Other fixed assets Other fixed assets are valued at historical cost adjusted for impairment loss less accumulated depreciation. Historical cost includes all direct costs associated with the acquisition of the fixed assets. Depreciation of other fixed assets is calculated using the straight-line method based upon the following estimated useful lives: Vehicles 3-5 years Office equipment 3-5 years Software 3-4 years Furniture and fixtures 2-7 years 7 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2013 Maintenance and repairs are charged to expense as incurred. Renewals and betterments are capitalized as leasehold improvements, which are amortized on a straight-line basis over the shorter of their estimated useful lives or the term of the lease. Other fixed assets of the Company are evaluated annually for impairment. If the sum of expected undiscounted cash flows is less than net book value, unamortized costs of other fixed assets will be reduced to a fair value. Based on the Company’s analysis at December 31, 2013 no impairment of other assets is necessary. Income (Loss) per common share Basic income (loss) per common share is computed by dividing net income (loss) by the weighted-average number of common shares outstanding during the period. Diluted income (loss) per share reflects the potential dilution that could occur if all contracts to issue common stock were converted into common stock, except for those that are anti-dilutive. Recent accounting pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoptions of any such pronouncements are expected to cause a material impact on the Company’s financial condition or the results of operations. NOTE 3 – CASH AND CASH EQUIVALENTS As of December 31, 2013 and March 31, 2013 cash and cash equivalents included deposits in U.S. banks in the amount of $8,665,136 and $10,463,531, respectively. The Company’s deposits in U.S. banks are in non-FDIC insured accounts which means they are not insured to the $250,000 FDIC insurance limit. To mitigate this risk, the Company has placed all of its U.S. deposits in a money market account that invests in U.S. government backed securities. As of December 31, 2013 the Company placed $6,508,588 in an investment account. The Company can convert this amount into cash in a short period of time not exceeding one week. 8 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2013 NOTE 4 – SHAREHOLDERS’ EQUITY Shareholder distributions On October 24, 2011 the Company made an initial cash distribution of $1.04 per share to common stockholders of record on October 10, 2011 from the proceeds of the Sale. The total amount calculated for this distribution to common stockholders was $58,019,056. On October 30, 2012 the Company declared and made a second cash distribution of $0.30 per share to common stockholders of record on October 15, 2012 following the completion of its post-closing obligations in connection with the Sale. The total amount calculated for this distribution to common stockholders was $16,736,266. As of December 31, 2013 the amount paid from the first distribution was $51,346,433 with $6,672,623 payable, and the amount paid from the second distribution was $14,801,523 with $1,934,742 payable. These payables have been accrued and included in deferred distribution payments on the balance sheet. NOTE 5 – EARNINGS PER SHARE INFORMATION The calculation of basic earnings per share is based on the following data: Three months ended Nine months ended December31, December 31, December 31, December 31, Net loss $ (389,520) $ (781,394) $ (1,536,733) $ (2,566,476) Basic weighted-average common shares outstanding Basic loss per common share $ (0.01) $ (0.01) $ (0.03) $ (0.05) As of December 31, 2013 and 2012 there were no options, warrants, or restricted stock grants outstanding. 9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion is intended to assist you in understanding our results of operations and our present financial condition. Our unaudited condensed financial statements and the accompanying notes included in this quarterly report on Form 10-Q contain additional information that should be referred to when reviewing this material and this document should be read in conjunction with our annual report on Form 10-K for the year ended March 31, 2013. Cautionary Note Regarding Forward-Looking Statements This quarterly report on Form 10-Q contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, (the “Securities Act”) and Section21E of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) that are based on management’s beliefs and assumptions and on information currently available to management.For this purpose any statement contained in this report that is not a statement of historical fact may be deemed to be forward-looking, including, but not limited to, our ability to identify or pursue other opportunities to exploit the expertise of the Company’s management staff and return value to the Company’s stockholders, our results of operations, cash flows, capital resources and liquidity and future actions, intentions, plans, strategies and objectives.Without limiting the foregoing, words such as “expect,” “project,” “estimate,” “believe,” “anticipate,” “intend,” “budget,” “plan,” “forecast,” “predict,” “may,” “should,” “could,” “will” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve known and unknown risks and uncertainties and other factors that may cause actual results and outcomes to differ materially depending on a variety of factors, many of which are not within our control.These factors include, but are not limited to, our ability to identify and exploit a new business opportunity, having sufficient funds then available to us to take advantage of any such opportunity, satisfaction of outstanding obligations, costs and expenses, economic conditions, competition, legislative requirements, sufficiency of working capital, capital resources and liquidity and other factors detailed herein and in our other Securities and Exchange Commission filings.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated. Forward-looking statements are predictions and not guarantees of future performance or events.Forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by their nature are dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.We hereby qualify all our forward-looking statements by these cautionary statements. These forward-looking statements speak only as of their dates and should not be unduly relied upon.We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. 10 Throughout this report, unless otherwise indicated by the context, references herein to the “Company”, “BMB”, “we”, our” or “us” means BMB Munai, Inc., a Nevada corporation, and any corporate subsidiaries and predecessors.Throughout this Management’s Discussion and Analysis of Financial Condition and Results of Operations all references to dollar amounts ($) refers to U.S. dollars unless otherwise indicated. The following discussion should be read in conjunction with our financial statements and the related notes contained elsewhere in this report and in our other filings with the Securities and Exchange Commission. Overview As discussed in Note 1 – Description of Business of the notes to our unaudited condensed financial statements accompanying this report, on September 19, 2011 we sold all our interest in our oil and natural gas exploration and production assets with the sale of our wholly-owned subsidiary Emir Oil LLP (the “Sale”).Since September 2011 we have been working to complete the Sale, wind down our operations in Kazakhstan, and identify new business opportunities that will allow us to take advantage of the expertise of our management staff and return additional value to our stockholders. This discussion summarizes the significant factors affecting our results of operations, financial condition, and liquidity and capital resources during the periods ended December 31, 2013 and 2012.This discussion should be read in conjunction with the unaudited condensed financial statements and notes to the condensed financial statements accompanying this report. Results of Operations Three months ended December 31, 2013 compared to the three months ended December 31, 2012. Revenue We did not generate any revenue during the three months ended December 31, 2013 and 2012. Expenses The following table presents details of our expenses for the three months ended December 31, 2013 and 2012: For the three months ended December 31, 2013 For the three months ended December 31, 2012 Costs and Operating Expenses: General and administrative $ 360,596 $ 759,904 Amortization and depreciation Total $ 389,578 $ 788,886 11 General and Administrative Expenses.General and administrative expenses during the three months ended December 31, 2013 were $360,596 compared to $759,904 during the three months ended December 31, 2012.General and administrative expenses were lower during the December 31, 2013 period because the level of management services we required from Lakeview International, Inc. (“Lakeview”) was lower in the quarter ended December 31, 2013. Amortization and Depreciation. Amortization and depreciation expense for the three months ended December 31, 2013 did not change significantly.We anticipate amortization and depreciation expense in upcoming quarters will decrease because our fixed assets are nearly fully amortized. Loss from Operations.During the three months ended December 31, 2013 we recognized a loss from operations of $389,578 compared to a loss from operations of $788,886 during the three months ended December 31, 2012. This decrease in loss from operations during three months ended December 31, 2013 is the result of the 53% decrease in general and administrative expenses. Total Other Income.During the three months ended December 31, 2013 we recognized total other income from continuing operations of $58 compared to total other income of $7,492 during the three months ended December 31, 2012. The decrease resulted from lower interest income on our cash balances. Net Loss. For all of the foregoing reasons, during the three months ended December 31, 2013 we incurred a net loss of $389,520 compared to a net loss of $781,394 for the three months ended December 31, 2012.With the Sale, we are no longer generating revenues.Therefore, we expect to continue to realize net losses in upcoming fiscal quarters. Nine months ended December 31, 2013 compared to the nine months ended December 31, 2012. Revenue We did not generate any revenue during the nine months December 31, 2013 and 2012. Expenses The following table presents details of our expenses for the nine months ended December 31, 2013 and 2012: For the nine months ended December 31, 2013 For the nine months ended December 31, 2012 Costs and Operating Expenses: General and administrative $ 1,450,665 $ 2,498,098 Amortization and depreciation Total $ 1,537,611 $ 2,585,042 12 General and Administrative Expenses.General and administrative expenses during the nine months ended December 31, 2013 were $1,537,611 compared to $2,585,042 during the nine months ended December 31, 2012.General and administrative expenses were lower during the December 31, 2013 period because the level of management services we required from Lakeview was lower in the nine-month period ended December 31, 2013. Amortization and Depreciation. Amortization and depreciation expense for the nine months ended December 31, 2013 did not change significantly.We anticipate amortization and depreciation expense will decrease in upcoming fiscal periods as our fixed assets are nearly fully amortized. Loss from Operations. During the nine months ended December 31, 2013 we recognized a loss from operations of $1,537,611 compared to a loss from operations of $2,585,042 during the nine months ended December 31, 2012. This decrease in loss from operations during the nine months ended December 31, 2013 is the result of the 42% decrease in general and administrative expenses. Total Other Income. During the nine months ended December 31, 2013 we recognized total other income of $878 compared to total other income of $18,566 during the nine months ended December 31, 2012. In the period ended December 31, 2012 we incurred $6,876 in other income related to our operations in Kazakhstan. In the period ended December 31, 2013 we did not incur such income. In addition, we recognized total interest income of $878 compared to total other income of $11,690 during the nine months ended December 31, 2012. The decrease resulted from lower interest income on our cash balances. Net Loss. For all of the foregoing reasons, during the nine months ended December 31, 2013 we incurred a net loss of $1,536,733 compared to a net loss of $2,566,476 for the nine months ended December 31, 2012.With the Sale, we are no longer generating revenues.Therefore, we expect to continue to realize net losses in upcoming fiscal quarters. Liquidity and Capital Resources As noted throughout this report, in September 2011 we completed the sale of our oil and natural gas exploration and production assets.In September 2012 we completed our post-closing obligations in connection with the Sale.While we plan to continue our efforts to identify new business opportunities that will allow us to capitalize on the expertise of the Company’s management staff and return additional value to our stockholders, we have limited funds remaining to continue such efforts. We do not currently generate revenue and do not anticipate generating revenue until such time as we are able to identify and exploit a new business opportunity.No assurance can be given that we will be able to identify or exploit any new business opportunity, or that we will have the funds then available to us to take advantage of any such opportunity.These factors raise substantial doubt about our ability to continue as a going concern or to return any additional value to our stockholders. 13 Cash Flows During the nine months ended December 31, 2013 cash was primarily used to pay for current expenses. See below for additional discussion and analysis of cash flow. Nine months ended December 31, 2013 Nine months ended December 31, 2012 Net cash used in operating activities $ (1,792,095) Net cash provided by investing activities $- $- Net cash used in financing activities NET CHANGE IN CASH AND CASH EQUIVALENTS Our principal source of liquidity during the nine months ended December 31, 2013 was cash and cash equivalents.At March 31, 2013 cash and cash equivalents totaled $10,463,531. At December 31, 2013 cash and cash equivalents totaled $8,665,136. Of this amount $8,607,365 is held for distribution to shareholders who have not yet claimed their distributions pursuant to the first and/or second stockholder distributions as reflected in the table of Contractual Obligations and Contingencies below. Certain operating cash flows are denominated in local currency and are translated into U.S. Dollars at the exchange rate in effect at the time of the transaction. Because of the potential for civil unrest, war and asset expropriation, some or all of these matters, which impact operating cash flow, may affect our ability to meet our short-term cash needs. Contractual Obligations and Contingencies The following table lists our significant commitments at December 31, 2013, excluding current liabilities as listed on our condensed balance sheet: Payments Due By Period Contractual obligations Total Less than 1 year 2-3 years 4-5 years After 5 years Initial cash distribution payable(1) $- $- $- Second cash distribution payable(1) - - - TOTAL $ 8,607,365 $ 8,607,365 $- $- $- (1) See Note 4 – Shareholders’ Equity for additional information regarding the initial cash distribution payable and the second cash distribution payable. Off-Balance Sheet Financing Arrangements As of December 31, 2013 we had no off-balance sheet financing arrangements. 14 Item 3. Qualitative and Quantitative Disclosures about Market Risk As a smaller reporting company, as defined in Rule12b-2 promulgated under the Exchange Act and in Item10(f)(1) of RegulationS-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures Our management, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules13a-15(e)or 15d-15(e) under the Exchange Act) as of the end of the period covered by this report. Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that as of December 31, 2013 our disclosure controls and procedures were effective in ensuring that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is (i) recorded, processed, summarized and reported, within the time periods specified in the Commission’s rules and forms and (ii) accumulated and communicated to our management, including our principal executive and financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting during the quarter ended December 31, 2013 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1A. Risk Factors We believe there are no additions to the risk factors disclosed in our annual report on Form 10-K for the year ended March 31, 2013. 15 Item 6. Exhibits Exhibit No. Description of Exhibit Exhibit 31.1 Certification of Principal Executive Officer Pursuant to Rule 13a-14(a) as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of Principal Financial Officer Pursuant to Rule 13a-14(a) as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 Certification of Principal Executive Officer Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 32.2 Certification of Principal Financial Officer Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 101.INS XBRL Instance Document Exhibit 101.SCH XBRL Taxonomy Extension Schema Document Exhibit 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Exhibit 101.DEF XBRL Taxonomy Definition Linkbase Document Exhibit 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 16 SIGNATURES In accordance with Section 12 of the Securities Exchange Act of 1934, the registrant caused this Report to be signed on its behalf, thereunto duly authorized. BMB MUNAI, INC. Date: February 13, 2014 /s/ Askar Tashtitov Askar Tashtitov President Date: February 13, 2014 /s/ Evgeniy Ler Evgeniy Ler Chief Financial Officer 17
